Citation Nr: 1311688	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a rib disorder.

2.  Entitlement to an earlier effective date than January 7, 2009 for service connection for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 through May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in March 2009, which among other issues declined to reopen a claim for service connection for a rib disorder, and in May 2012, which granted service connection for degenerative disc disease of the lumbar spine, effective from January 7, 2009.

Responsive to the March 2009 rating decision, the Veteran filed a timely Notice of Disagreement (NOD) in August 2009.  After a Statement of the Case (SOC) was issued in March 2010, the Veteran perfected his appeal in April 2010, via VA Form 9 substantive appeal.

In response to the RO's May 2012 rating decision, the Veteran also filed a timely NOD in August 2012 in which he contested the January 7, 2009 effective date assigned for service connection of his lumbar spine disability.  An SOC as to that issue was mailed to the Veteran in September 2012.  Thereafter, the Veteran perfected his appeal as to that issue in a December 2012 letter that has been accepted as his substantive appeal.

The Veteran's April 2010 substantive appeal reflects that he requested that a hearing before a Board member be scheduled in this matter.  In September 2011, he elaborated that he wished to have a video conference hearing.  Pursuant to this request, a video conference hearing was scheduled to take place from the Philadelphia RO in March 2013.  Notice of the same was mailed to the Veteran in February 2013; however, the Veteran did not appear at the scheduled hearing.  The Veteran has not requested a new hearing.

The record shows that the Veteran is not currently represented.  In that regard, a VA Form 21-22 executed in December 2008 identifies that The American Legion was appointed initially to represent the Veteran in these matters.  In November 2010, however, the Veteran executed a new VA Form 21-22 in favor of NACVSO.  In June 2011, the Veteran executed a third VA Form 21-22, this time in favor of American Veterans (AMVETS).  Subsequently, in June 2011, the Veteran's representative from AMVETS notified VA that AMVETS was revoking its power of attorney and withdrawing as the Veteran's representative.  There is no indication in the record that the Veteran has obtained new representation since that time.
FINDINGS OF FACT

1.  A November 2007 rating decision denied the Veteran's claim for service connection for a rib disability; notice of that decision was mailed to the Veteran on November 13, 2007; and the Veteran did not subsequently perfect a timely appeal of that decision.

2.  The Board received the Veteran's current request to reopen his claim of service connection for a rib disability in January 2009.

3.  The evidence associated with the claims file since the RO's November 2007 rating decision, when considered with the evidence previously of record, still does not relate to the previously unestablished question of whether the Veteran has a current rib disability, and, does not raise a reasonable possibility of substantiating the Veteran's claim.

4.  The Veteran's original claim for service connection for a back disability was denied in a November 2007 rating decision; notice of that decision was mailed to the Veteran on November 13, 2007; and the Veteran did not subsequently perfect a timely appeal of that decision.

5.  The Veteran sought to reopen his claim for service connection for a back disability in a claim received by VA on January 7, 2009; subject to that request, a May 2012 rating decision reopened the Veteran's claim and granted service connection for degenerative disc disease of the lumbar spine.

6.  VA did not receive any request from the Veteran to reopen his claim for service connection for a back disability, either formally or informally, before January 7, 2009.





CONCLUSIONS OF LAW

1.  As evidence received since the RO's final November 2007 denial is not new and material, the criteria for reopening the claim for service connection for a rib disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria for an effective date earlier than January 7, 2009 for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, a February 2009 pre-rating letter properly notified the Veteran of the information and evidence needed to reopen his claim of service connection for a rib disorder.  This letter also advised the Veteran as to the reasons and bases for the RO's prior denial of his original claim of service connection for a rib disorder.  After a reasonable period of time in which the Veteran had the opportunity to respond, his request to reopen was subsequently adjudicated in the RO's March 2009 rating decision.  Moreover, because the Veteran's claim is reopened by this decision, no further notice is required on the issue of reopening and there can be no prejudice regarding notice of reopening.

Turning to VA's notice requirements in connection with the Veteran's claim for an earlier effective date for service connection for degenerative disc disease of the lumbar spine, the Board notes that issue arises from the initial grant of service connection for that disability.  A pre-rating letter was provided in February 2009, which notified the Veteran of what information and evidence is needed to substantiate his claim for service connection for a back disability, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.
In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify the Veteran in connection with his earlier effective date claim has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded a VA general physical examination in October 2011.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature, etiology, and severity of the disabilities adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  New and Material Evidence

The Veteran's original claim for service connection for a rib disorder was received in August 2007.  That claim was denied in a November 2007 rating decision issued by the Philadelphia RO.  As basis for its denial, the RO determined that the evidence available at that time did not show that the Veteran had a current rib disability.   The Veteran did not appeal this decision.  Accordingly, the November 2007 rating decision is final under 38 U.S.C.A. § 7105(c).

In December 2008, the Veteran sought to reopen his claims for service connection for a rib disorder.  Initially, no new or additional evidence was provided by the Veteran in support of his request to reopen his claim, and in a March 2009 rating decision, the Philadelphia RO declined to reopen the Veteran's claims.  As discussed more fully below, new evidence was received from the Veteran after the March 2009 rating decision was issued.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108 , however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) , "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the RO's November 2007 decision, the evidentiary record consisted of the Veteran's service treatment records, claims submissions, and reports from VA examinations performed in September 2007.  The Veteran did not raise any specific allegations in connection with his claim for service connection for a rib disorder in any of the claims submissions that were available at the time of the November 2007 decision.  The service treatment records reflect that the Veteran received one-time treatment in July 1993 for chest pain after striking the right side of his chest.  Although an examination at that time revealed tenderness over the right seventh through ninth ribs and initial x-rays reported indicated a possible fracture of the ninth rib, x-rays were ultimately interpreted as being normal and the Veteran was diagnosed with a rib contusion.  Although the Veteran was afforded a general VA examination and a separate VA examination of his spine in September 2007, reported from both examinations do not mention any subjective complaints or any objective findings regarding the ribs.  In the absence of such complaints or findings, no diagnosis pertinent to the Veteran's ribs was given.

As noted above, all of the new evidence in this case was received after the RO's March 2009 rating decision, which denied the Veteran's pending request to reopen his claim.  This new evidence consists of lay statements from the Veteran, fellow servicemen, and friends; private treatment records dated from April 2001 through April 2011; and VA treatment records dated from September 2007 through August 2011.  The Veteran was also afforded a VA general physical examination in October 2011.

In his December 2008 request to reopen his claim for service connection for a rib condition, the Veteran states simply that he wishes to have his prior claim reopened.  In his August 2009 NOD, he realleged his belief that VA compensation should be considered for alleged "broken ribs."  The April 2010 substantive appeal does not contain any new allegations.

Buddy statements received in March 2011 from the Veteran's service mates, T.L.E. and R.J., attest that the Veteran experienced back problems during service; however, do not raise any specific assertions concerning the Veteran's ribs.  A February 2011 statement from the Veteran's friend, D.C., alleged ongoing post-service back problems; once again, however, there is no mention of any problems related to the Veteran's ribs.  A statement received from the Veteran in August 2011 also does not contain any specific allegations concerning his ribs.

Sporadic private treatment records dated from April 2001 through April 2011 do not pertain to a claimed rib condition.  A review of the Veteran's electronic claims file in the "Virtual VA" system reflects that the Veteran met with a VA social worker in September 2007 and received a health maintenance and initial physical screening in August 2011.  There is no indication in the record of any complaints or findings related to the Veteran's ribs, much less, indication of any ongoing treatment.  The October 2011 VA examination report does not reflect any complaints by the Veteran of any rib-related symptoms.  A general physical examination of the Veteran did not reveal any objective abnormalities concerning his ribs or chest.  The VA examiner concluded that the examination was within normal limits.

In an August 2012 statement, the Veteran acknowledged that he had not submitted any new evidence concerning his claimed rib condition, and explained, somewhat confusingly, that he did not do so because he was allegedly never informed that his rib condition was being considered for appeal.  As discussed above, appropriate notice regarding the Veteran's request to reopen his claim for service connection for a rib condition was provided to the Veteran in February 2009.  Further notice in that regard was mailed again to the Veteran in January 2011.  Moreover, over the course of this appeal, notice and copies of the RO's adjudicatory findings in its March 2009 rating decision, March 2010 SOC, and August 2012 SSOC were mailed to the Veteran.  In any event, the Veteran did not provide any relevant information or argument with respect to his claimed rib condition, either with his August 2012 statement or at any time thereafter.

Although being "new", the evidence received since the RO's final November 2007 rating decision is not "material."  That is, the evidence still does not show that the Veteran has a current rib disability.  Thus, the new evidence does not relate to an unestablished fact necessary to substantiate the claim, and also, does not raise a reasonable possibility of substantiating the claim.

Based upon the foregoing facts and analysis, the Board concludes that the criteria for reopening the claim for service connection for a rib disorder are not met.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




II.  Earlier Effective Date

As noted above, the Veteran asserts that he is entitled to an effective date earlier than January 7, 2009 for service connection for degenerative disc disease of the lumbar spine.  In that regard, the Veteran asserts in his August 2012 NOD that the correct effective date should be June 1, 2007; the first day after his retirement from active duty service.  Perhaps as further basis for his assertion, in a December 2012 statement, the Veteran expressed his belief that the pending claim and appeal process had been ongoing since June 2007.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2012).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2012).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2012).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 (2012) (to the same effect).  As the Veteran appears to point out in his December 2012 statement, an exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2012).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

In this case, a review of the claims file does indeed show that the Veteran filed his original claim for service connection for a back disability in August 2007, less than one year after his separation from service in June 2007.  Nonetheless, the record reflects that this original claim for service connection was denied by the RO in its November 2007 rating decision.  This decision was not appealed by the Veteran.

In December 2008, the Veteran sought to reopen his claim for service connection for a back disability.  In a March 2009 rating decision, the RO initially declined to reopen the Veteran's claim; however, after the Veteran's timely appeal and receipt of additional evidence, in a May 2012 rating decision, the RO reopened the Veteran's claim and granted service connection for degenerative disc disease of the lumbar spine.

Based upon the foregoing history, it is evident that the Veteran's grant of service connection for degenerative disc disease of the lumbar spine did not arise from his original August 2007 claim for service connection, but rather, following his December 2008 request to reopen his claim for service connection.  Hence, the Veteran is mistaken in asserting that the pending claims process had been ongoing since June 2007.  Given the same, the effective date for service connection for the Veteran's lumbar spine disability may not be fixed earlier than the date of his request to reopen his claim.  Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In this case, the Veteran's request to reopen his claim was received by VA on January 7, 2009.

Unless the Board can discern some intention on the part of the Veteran to timely appeal the RO's November 2007 rating decision, or, that he indicated some intention to seek reopening of his service connection claim prior to January 7, 2009, an effective date earlier than January 7, 2009 cannot be assigned.  In that regard, the claims file simply does not contain any such evidence.

Overall, there is simply no legal basis upon which to grant an effective date earlier than January 7, 2009 for the award of service connection for degenerative disc disease of the lumbar spine.  Accordingly, this appeal is denied.

ORDER

New and material evidence has not been received to reopen the Veteran's claim for service connection for a rib disorder.

Entitlement to an earlier effective date than January 7, 2009 for service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


